          Case 3:21-cr-01550-W Document 41 Filed 08/02/21 PageID.88 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                         Case No. 21CR1550-W

                                      Plaintiff,
                      vs.
                                                         JUDGMENT AND ORDER
SETH MARTIJA,                                            OF DISMISSAL


                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      21 :952, 960 - Im ortation of Metham hetamine




 Dated:   8/2/2021
                                                   Hon. Thoma      I
                                                   United States
